Title: From John Adams to James Warren, 10 June 1775
From: Adams, John
To: Warren, James


     
      Phyladelphia June 10. 1775
      Dr Sir
     
     I have written a few Lines to Dr Warren to whom I refer you.
     It is of vast Importance that the officers of our Army should be impressed with the absolute Necessity of Cleanliness, to preserve the Health of their Men. Cleanness, is one of the three Cardinal Virtues of a soldier, as Activity and Sobriety are the other two. They should be encouraged to go into Water frequently, to keep their Linnen washed and their Beds clean, and should be continually exercised in the manual and Maneuvres.
     General Lee, has an opinion of Burgoine, Clinton and How. Burgoine he says is very active and enterprizing—fond of surprizes and Night Attacks and Alarms, he entreats me, to inculcate a most unremitted Vigilance. To guard against Surprizes, especially in the Night.
     We have a most miraculous Militia in this City, brought into existence, out of Nothing since the Battle of Lexington.
     Measures are taken here and at New York to procure Powder. But We must be Sparing of that Article. The Supineness of the Colonies hitherto concerning it, amazes me.
     Genl. Lee and Major Gates are very fond of a Project of procuring Pikes and Pike men. I hope We shall send you some Rifle Men. They shoot with great Exactness, at amazing Distances.
     They are casting Pateraras, and making Amuzettes in this City, and preparing for War, with an alacrity, which does them Honor.
    